       Case 2:19-cv-00740-RAH-WC Document 1 Filed 09/30/19 Page 1 of 8


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION     r:Z                    1"7

EQUAL EMPLOYMENT OPPORTUNITY    )                                    sEP      P          53
COMMISSION,                     )
                                )                                      P      Y,t1 I",
              Plaintiff,        )                         CIVIL ACTION STO:'
                                )
                                                              c2li-cV-r7140
         v.                     )
                                )                         COMPLAINT
MULTI-SOUTH MANAGEMENT SERVICES,)
LLC.                            )                         JURY TRIAL REQUESTED
                                )
                                )
              Defendant.        )


                                NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 ("Title         vIr), the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq., as amended ("ADA"), and

the Civil Rights Act of 1991 to correct unlawful employment practices on the basis of sex

(pregnancy) and disability and to provide relief to Rochell Crawford (`Charging Party" or

"Crawford"), who was adversely affected by such practices, and to prevent further occurrence of

such practices.

       As alleged with greater particularity in paragraphs fifteen (15) through twenty-nine (29)

below, Plaintiff United States Equal Employment Opportunity Commission ('Plaintiff' or

"EEOC") alleges that Defendant Multi-South Management Services, LLC ("Multi-South" or

"Defendant") unlawfully discriminated against Crawford when it failed to hire or discharged her

because of her pregnancy and medical conditions related to her pregnancy on or about January 3,

2018, in violation of Title VII of the Civil Rights Act of 1964, as amended by the Pregnancy

Discrimination Act("PDA"),42 U.S.C.S. §§ 2000e(k) and 2000e-2(a)(1).


                                              1
       Case 2:19-cv-00740-RAH-WC Document 1 Filed 09/30/19 Page 2 of 8


       The EEOC further alleges that Crawford's medical restrictions stemmed from a disability

within the meaning of the Americans with Disabilities Act, as amended in 2008, and Defendant

failed to hire her or terminated her in violation of Sections 102(a) and 102(b)(5)(B) of the ADA,

42 U.S.C. § 12112(a) and § 12112(b)(5)(B).

                                JURISDICTION AND VENUE

    1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343 and

1345. This action is authorized and instituted pursuant to Section 706 (f)(1) and (3) of Title VII

ofthe Civil Rights Act of 1964,as amended,42 U.S.C. §2000e-5(f)(1) and(3), the Americans with

Disabilities Act of 1990("ADA"),42 U.S.C. §12117(a), which incorporates by reference Sections

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. §2000e-

(f)(1) and (3), and pursuant to Section 102 ofthe Civil Rights Act of 1991,42 U.S.C. §1981a.

   2. The employment practices alleged to be unlawful were committed within the jurisdiction of

the United States District Court for the Middle District of Alabama, pursuant to Title VII, 42

U.S.C. §2000e-5(f)(3) and the ADA,42 U.S.C. §12117(a).

                                           PARTIES

   3. Plaintiff, the Equal Employment Opportunity Commission (the "Commissioe), is the

agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII and Title I of the ADA, and is expressly authorized to bring this action

by Section 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3), and the Americans

with Disabilities Act ,42 U.S.C. §12117(a), which incorporates by reference Title VII, 42 U.S.C.

§2000e-(f)(1) and §2000e-6, inter alia.
       Case 2:19-cv-00740-RAH-WC Document 1 Filed 09/30/19 Page 3 of 8


   4. At all relevant times, Multi-South has been continuously a Delaware corporation doing

business in the State of Alabama and the City of Montgomery and has continuously had at least

fifteen(15)employees.

   5. At all relevant times, Multi-South has continuously been an employer engaged in an industry

affecting commerce under both Sections 701(b),(g), and (h)of Title VII, 42 U.S.C. §§ 2000e(b),

(g), and (h), as well as the ADA,42 U.S.C. § 12111(5) and (7).

   6. At all relevant times, Multi-South has been a covered entity covered under Section 101(2)

of the ADA,42 U.S.C. § 12111(2).

                            ADMINISTRATIVE PROCEDURES

   7. More than thirty(30)days prior to the institution ofthis lawsuit, Crawford filed a Charge of

Discrimination with the Commission alleging violations ofTitle VII and the ADA by Multi-South.

   8. The EEOC provided Defendant with notice of Charging Party's Charge of Discrirnination.

   9. On or about September 4, 2019, the Commission issued to Defendant a Letter of

Determination finding reasonable cause to believe that Title VII and the ADA were violated with

respect to Crawford

    10. The Commission's September 4, 2019 Letter of Determination invited Defendant to join

with the Commission in informal methods of conciliation to endeavor to eliminate the unlawful

employment practices and to provide appropriate relief

   11. In its efforts to conciliate, the Commission engaged in communications with Defendant to

provide it with the opportunity to remedy the discrirninatory practices described in the Letter of

Determination.

   12. The Commission was unable to secure from Defendant a conciliation agreement acceptable

to the Commission.


                                               3
        Case 2:19-cv-00740-RAH-WC Document 1 Filed 09/30/19 Page 4 of 8


    13. On September 20, 2019, the Commission issued to Defendant a Notice of Failure of

Conciliation advising Defendant that the Commission was unable to secure from Defendant a

conciliation agreement acceptable to the Commission with respect to the charge filed by Crawford.

    14. All conditions precedent to the institution of this lawsuit have been fulfilled.

                                    STATEMENT OF CLAIMS

    15. In or around January 3, 2018, Multi-South engaged in unlawful employment practices by

discriminating against Crawford, a qualified individual with a disability, when it failed to hire or

terminated Crawford because of her sex (pregnancy) and medical conditions related to her

pregnancy and because she was disabled, regarded as disabled, and had a record of disability, in

violation of Title VII, 42 U.S.C. § § 2000e(k) and 2000e-2(a)(1), and the ADA, 42 U.S.C. §

12112(a) and 12112)b)(5)(B).

    16. Magnolia Terrace Apartments is an apartment community located in Montgomery,

Alabama.

    17. Lynd Company was the property management company of Magnolia Terrace Apartments

from at least October 2013 until January 2, 2018. On January 3, 2018, Multi-South took over as

the property management company of Magnolia Terrace.

    18. On or about October 15, 2013, Charging Party Crawford was hired by Lynd to be the

Comrnunity Director at Magnolia Terrace. As Community Director, Crawford was responsible for,

among other things, the inspection of the complex's apartment and property grounds, maintaining

records of inspection, and showing the model apartment to prospective tenants.

    19. On or about August 15, 2017, Crawford informed her Regional Manager that she was

pregnant and that her doctor had classified her pregnancy as "high-risk" and she was an elevated

risk of preterm labor.


                                                 4
       Case 2:19-cv-00740-RAH-WC Document 1 Filed 09/30/19 Page 5 of 8


   20. Crawford informed her Regional Manager that her doctor had advised her that her risk of

preterm labor resulted in physical limitations in the number of apartment tours that she could

conduct. In addition, she informed her Regional Mariner that she would require weekly injections

to prevent preterm labor.

   21. On or about October 19,2017, Crawford underwent a cervical cerclage, a surgery whereby

the cervix is stitched to prevent miscarriage and preterm delivery, due to her pregnancy-related

complications. Lynd accomrnodated Crawford's physical limitations and pregnancy-related

absences.

   22. In October 2017, Crawford was informed by her Regional Manager that Multi-South

would be taking over management of Magnolia Terrace. Specifically, her Regional Manager stated

that she had spoken to the incoming Multi-South Manager David Shores (`Shores") about

Crawford's high-risk pregnancy and accommodations. The Regional Manager informed Crawford

that Shores stated he would work with her and would be keeping the entire Magnolia Terrace staff

once Multi-South took over Magnolia Terrace.

   23. Lynd Regional Manager Tammy Tollinchi ("Tollinchi") worked with Shores to transition

management of Magnolia Terrace from Lynd to Multi-South.

   24. On January 3, 2018, Multi-South took over complete management of Magnolia Terraces.

   25. On January 3, 2018, Shores travelled to Magnolia Terrace. Crawford informed him she

had a doctor's note detailing her pregnancy-related limitations. Shores inforrned Crawford that he

had already discussed her limitations and accommodations with Tollinchi and did not need her

medical documentation.




                                               5
        Case 2:19-cv-00740-RAH-WC Document 1 Filed 09/30/19 Page 6 of 8


    26. Crawford and other former Lynd employees went through an on-boarding process with

Multi-South on January 3, 2018, including notification of new health insurance, salary increases

and completion of 1-9 paperwork.

    27. Crawford was instructed of her new reporting responsibilities and Multi-South's policies

and procedures.

    28. At the end of the day, Crawford was informed that Respondent had decided "not to move

forward with you," and "good luck with your baby."

    29. Crawford was the only Magnolia Terrace staff member not hired or terminated.

    30. The effect of the practices complained of in paragraphs fifteen (15) through twenty-nine

(29)above has been to deprive Charging Party, an applicant or employee covered by the ADA and

Title VII, of equal employment opportunities and otherwise adversely affected her status as an

applicant or employee because of her sex (pregnancy) and disability.

    31. The unlawful employment practices complained of in paragraphs fifteen (15) through

twenty-nine(29) above were and are intentional.

    32. The unlawful employment practices complained of in paragraphs fifteen (15) through

twenty-nine (29) above were done with malice or with reckless indifference to the federally

protected rights ofthe Charging Party.

                                     PRAYER FOR RELIEF

    Wherefore,the Commission respectfully requests that this Court:

    A. Grant a permanent injunction enjóining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with them,from engaging

in discrimination based on sex or disability, including the denial ofreasonable accommodations to

qualified individuals with disabilities.


                                               6
        Case 2:19-cv-00740-RAH-WC Document 1 Filed 09/30/19 Page 7 of 8


    B. Order Defendant to institute and carry out policies, practices, and programs which provide

equal employment opportunities for qualified individuals with disabilities, and which eradicate the

effects of their past and present unl wful employment practices.

    C. Order Defendant to make whole Charging Party by providing appropriate back pay with

prejudgment interest, in arnounts to be determined at trial, and other affirmative relief necessary

to eradicate the effects of its unlawful employment practices including, but not limited to, front

pay and reinstatement.

    D. Order Defendant to make Whole Charging Party by providing appropriate compensation

for past and future pecuniary losses resulting from the unlawful employment practices described

in paragraphs fifteen(15)through twenty-nine(29)above,including, but not limited to, relocation

expenses,job search expenses, and medical expenses, and other pecuniary losses, in amounts to

be determined at trial.

    E. Order Defendant to make whole Charging Party by providing appropriate compensation

for past and future nonpecuniary losses resulting from the unlawful employment practices

described in paragraphs fifteen(15)through twenty-nine(29)above, including, but not limited to,

emotional pain, suffering, inconvenience, loss of enjoyment of life, humiliation, and other non-

pecuniary losses in amounts to be determined at trial.

   F. Order Defendant to pay Charging Party punitive damages for its malicious and reckless

conduct described in paragraphs fifteen (15) through twenty-nine (29) above, in amounts to be

determined at trial.

   G. Grant such further relief as the Court deems necessary and proper in the public interest.

   H. Award the Commission its costs ofthis action.




                                                7
Case 2:19-cv-00740-RAH-WC Document 1 Filed 09/30/19 Page 8 of 8


                           JURY TRIAL DEMAND
The Commission requests a jury trial on all questions of fact raised by its Complaint.


                                             RESPECTFULLY SUBMITTED,

                                             SHARON FAST GUSTAFSON
                                             General Counsel

                                             GWENDOLYN YOUNG'/MS
                                             Associate Ge 1 , al Couns-,,

                                                    .....
                                                'SHA              R
                                             Birmingham District Regional Attorney
                                             PA Bar -No. 90041

                                             Equal Employment Opportunity
                                             Commission
                                             Birmingham District Office
                                             Ridge Park Place, Suite 2000
                                             1130 22nd Street South
                                             Birmingham, AL 35205
                                             Tel.(205)212-2045
                                             Fax.(205)212-2041




                                        8
